Citation Nr: 1403450	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  08-15 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for patellofemoral pain syndrome of the left knee.  

2. Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 2002 to April 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded by the Board in March 2012 for additional development.  

The Veteran was scheduled for a videoconference hearing before a Veterans Law Judge in December 2008 pursuant to the provisions of 38 U.S.C.A. § 7107(c) but the Veteran did not report for the hearing.  

The issue of service connection for a sleep disorder is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


FINDING OF FACT

During the entire period contemplated by the appeal, the Veteran's service-connected patellofemoral pain syndrome of the left knee has been productive of pain with some limitation of motion, but flexion has not been limited to 30 degrees or less, extension has not been limited to 15 degrees or more, even when additional functional loss due to less movement than normal and pain on movement is considered, including during flare-ups; there has been no ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, malunion of the tibia and fibula, symptomatic removal of semilunar cartilage, or genu recurvatum of the left knee.  



CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected patellofemoral pain syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 4.71a, Codes 5003, 5014, 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated in August 2007.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 29 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained service and VA treatment records, reviewed the Veteran's Virtual VA file, assisted the Veteran in obtaining evidence, and afforded the Veteran VA examinations in November 2007 and July 2012.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the left knee claim at this time.  


Laws and Regulations

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim of service connection for patellofemoral pain syndrome of the left knee.  

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's service-connected patellofemoral pain syndrome of the left knee is rated under Diagnostic Code (Code) 5014.  Pursuant to Code 5014, osteomalacia will be rated on limitation of motion of affected parts, as degenerative arthritis (Code 5003).  Under Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.  

Since the increased rating issue in this case involves the knee, the Board notes at this point that normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees, 38 C.F.R. § 4.71, Plate II.  The Board observes that Codes 5260 and 5261 address limitation of motion of the knee.  

Under Code 5260, limitation of flexion to 60 degrees is noncompensable; limitation to 45 degrees warrants a 10 percent rating; limitation to 30 degrees warrants a 20 percent rating; and limitation to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  

Under Code 5261, limitation of extension to 5 degrees is noncompensable; limitation to 10 degrees warrants a 10 percent rating; limitation to 15 degrees warrants a 20 percent rating; limitation to 20 degrees warrants a 30 percent rating; limitation to 30 degrees warrants a 40 percent rating; and limitation to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.  

Turning to other Codes applicable to knee disabilities, the Board notes that under Code 5256, a 30 percent disability rating is warranted for ankylosis of the knee with favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  Under Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability of the knee; and a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  Under Code 5258, a 20 percent disability rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Under Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability; and a 20 percent rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability.  A maximum rating of 10 percent is warranted under Code 5259 for symptomatic removal of semilunar cartilage, and under Code 5263 for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  38 C.F.R. § 4.71(a), Codes 5256, 5257, 5258, 5259, 5262, 5263.  

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion (ROM) measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  

Factual Background

An August 2007 VA treatment records shows the Veteran complained of occasional aching in his left knee but denied pain on ambulation or steps.  Physical evaluation found full ROM without pain or limitation in the left knee, mild tenderness, a smooth and uninterrupted gait, coordinated movement of the lower extremities, appropriate muscle strength, and no crepitation, inflammation or swelling. 

A November 2007 VA treatment record shows that the Veteran had X-rays taken, which revealed overall bony alignment, no soft tissue swelling or effusion, and no evidence of a fracture or dislocation.    

The Veteran was afforded a VA examination in November 2007.  He complained of left knee pain, a popping sensation when running, and anterior knee pain when running or climbing stairs.  He reported no flare-ups or additional limitation of motion during flare-ups.  Upon physical examination, the VA examiner found that ROM showed flexion of 0 degrees to 140 degrees, with no pain during ROM and no additional limitation after repetitive use, tenderness to palpation distal to the patella, no effusion, no instability of the knee, and strength of 5/5 through full ROM.  

The Veteran was afforded a VA examination in July 2012.  He complained of left knee pain and a constant grinding sensation under the patella when walking.  He reported that his knee sometimes became red and felt warm, gave out at least once a week causing him to fall, and had flare-ups of pain in cold weather.  He stated that he was able to walk for about 15 minutes before he had pain that caused him to stop and rest, he was unable to run due to pain, but he was able to rollerblade without difficulties.  

Upon physical examination, there was ROM of flexion from 0 degrees to 140 degrees with pain beginning at 120 degrees, and full extension with no painful motion.  After repetitive use, ROM showed flexion of 0 degrees to 130, full extension, and additional functional loss due to less movement than normal and pain on movement.  The examiner also noted no tenderness or pain to palpation, 5/5 strength through full ROM, no subluxation or instability, and no semilunar cartilage conditions or removal of semilunar cartilage.  X-ray imaging revealed no degenerative or traumatic arthritis.  The examiner found that the patellofemoral pain syndrome of the left knee did not impact the Veteran's ability to work.  

Analysis

Upon review of the evidence, the Board is unable to find that a rating in excess of 10 percent is warranted.  At no time during the appeals period has there been objective evidence of limitation of motion approximating the criteria for even a compensable rating a limitation of motion Codes.  ROM has not been limited to flexion of 45 degrees or less, or to extension of 10 degrees or more, much less limited to 30 degrees flexion or 15 degrees extension to warrant a 20 percent rating.  The current 10 percent rating has been assigned because there is pain with some (but less than compensable) limitation of motion.  

Moreover, there is no ankylosis,  recurrent subluxation and lateral instability of the left knee, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the left knee, malunion of the tibia and fibula, symptomatic removal of semilunar cartilage of the left knee, and genu recurvatum of the left knee have not been shown.  Therefore, higher or separate ratings under Codes 5256 through 5263 is/are not warranted.  

The Veteran has complained of pain when running or climbing stairs, a grinding sensation, increased pain in cold weather, and the left knee giving way at least once a week.  However, the record shows that throughout the appeal period there has been no objective evidence that such functional loss due to pain and weakness caused additional limitation of motion.  Further, the weakened movement and excess fatigability (able to walk for about 15 minutes before having pain and having to stop and rest his knee) that the Veteran has complained of have not been shown to reduce the Veteran's ROM to warrant a higher rating than the currently assigned 10 percent.  

Again, Code 5003 allows for a rating of 10 percent when the limitation of motion of the left knee is noncompensable under the appropriate diagnostic codes.  This disability picture is demonstrated in this case, and the RO has properly assigned a 10 percent rating during the entire period contemplated by this appeal.  For reasons set forth above, a rating in excess of 10 percent is not warranted.    

In sum, the Board finds that the preponderance of the evidence is against entitlement to a rating in excess of 10 percent for patellofemoral pain syndrome of the left knee during any period contemplated by the appeal.  The preponderance of the evidence is also against entitlement to separate compensable ratings for patellofemoral pain syndrome of the left knee during any period contemplated by the appeal.  

Extraschedular Consideration

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The manifestations of the Veteran's disability associated with patellofemoral pain syndrome of the left knee are consistent with the schedular criteria, which describe and expressly contemplate his subjective complaints of left knee pain when walking or climbing stairs, a popping or grinding sensation, the knee giving out once a week, and painful flare-ups in cold weather.  There is no objective evidence that the manifestations of his disability associated with patellofemoral pain syndrome of the left knee are unusual or exceptional.  In sum, there is no indication that the average industrial impairment from the service-connected disability associated with patellofemoral pain syndrome of the left knee would be in excess of that contemplated by the assigned rating.  Notably, the July 2012 VA examiner found that the Veteran's patellofemoral pain syndrome of the left knee did not impact his ability to work.  For these reasons, referral for extraschedular consideration is not warranted.  

Lastly, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which a claim of entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the instant case, the Veteran appears to have been employed throughout the appeal period, and there is no substantial indication that the Veteran believes or contends that he is unemployable due to the disability involved in this appeal.  An unemployability claim has not been reasonably raised by the record.  


ORDER

An initial evaluation in excess of 10 percent for patellofemoral pain syndrome of the left knee is not warranted.  The appeal is denied to this extent.  


REMAND

The Veteran is seeking service connection for a sleep disorder.  This matter was remanded by the Board in March 2012, in pertinent part, to afford the Veteran an appropriate VA examination in connection with his sleep disorder claim.  Specifically, the Board requested that the VA examiner provide an opinion as to whether the Veteran has a current sleep disorder that was manifested during service or is otherwise related to service, and whether there are objective signs and symptoms of sleep disturbances which cannot be medically attributed to a known clinical diagnosis.  The RO/AMC provided the Veteran a sleep apnea examination which did not address the issue of whether there are objective signs and symptoms of a sleep disturbance.  This is critical to allow for consideration under undiagnosed illness regulations.  However, the VA examination focused only on sleep apnea, and did not address the nature and etiology of the symptoms reported by the Veteran.  Accordingly, remand for corrective action is required.  RO/AMC compliance with a remand is not discretionary.  If an RO/AMC fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following actions:  

1.  If possible, request that the medical professional who conducted the July 2012 VA sleep apnea examination review the claims file and provide an addendum medical opinion as to the nature and etiology of the Veteran's claimed sleep disability which is manifested by difficulty falling asleep and occasional daytime fatigue.  The examiner is requested to specifically discuss whether there are objective signs and symptoms of any sleep disturbance which cannot be attributed to a known clinical diagnosis.

If the July 2012 examiner is not available or the examiner determines that an additional examination of the Veteran is necessary to provide a reliable response as to the requested opinions regarding diagnosis and causation, schedule the Veteran for a new examination.  

After reviewing the claims file (and examining the Veteran, if indicated), the examiner should opine as to the following:  

(a) Identify (by diagnosis) any current sleep disorder found, to include but not limited to, insomnia.  If the Veteran does not have a diagnosed sleep disorder, the examiner should so state.  

(b) If the Veteran has a diagnosed sleep disorder, opine as to whether each such disorder, is it at least as likely as not (i.e., a 50 % or better probability) related to the Veteran's service.  

(c)  If a sleep disorder is not medically diagnosed, are there objective signs and symptoms of sleep disturbance which cannot be medically attributed to a known clinical diagnosis.  

Detailed reasons should be furnished for all opinions expresses. 

2.  After completion of the above, the RO/AMC should review the record and readjudicate the claim, to include under an undiagnosed illness theory.  If the claim remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  
 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


